Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in this Registration Statement (Form S-3) and related Prospectus of TETRA Technologies, Inc. for the registration of common stock, preferred stock, senior debt securities, subordinated debt securities, warrants, and units and to the incorporation by reference therein of our reports dated February 27, 2009, with respect to the consolidated financial statements of TETRA Technologies, Inc., and the effectiveness of internal control over financial reporting of TETRA Technologies, Inc., included in its Annual Report (Form 10-K) for the year ended December 31, 2008, filed with the Securities and Exchange Commission. /s/ ERNST &
